REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Guo et al. in U.S. Patent Application Publication No. 2008/0299408 teaches using laser pulses to change a dielectric constant (see paragraph 90).  Ramakrishan in U.S. Patent No. 5,943,580 discloses using laser light to create areas of increased dielectric constant (see column 3, lines 51-55).  Ito in U.S. Patent Application Publication No. 2011/0140987 in paragraph 11 states “… the dielectric constant of plastic may change by forming a plated layer or patterning the layer using laser, and such a change in dielectric constant may influence the antenna performance.”. Cho et al. in U.S. Patent Application Publication No. 2014/0106085 discloses using a laser beam to form a groove of an antenna element design, plating an internal portion of the groove to form an internal antenna.  Fein in U.S. Patent Application Publication No. 2007/0130754 discloses laser ablation prototyping of an antenna using design parameters to make an antenna for an RFID.  Bernds et al. in U.S. Patent Application Publication No. 2004/0026690 discloses changing dielectric constant by laser light (see paragraph 22).  Regarding claim 1, none of the references of record discloses or suggests, alone or in combination, “An antenna structure comprising: a substrate material having laser etched therein an antenna element design…; and conductive material formed within the antenna element design; and wherein the substrate material has further laser etched therein a first area that has a dielectric constant different than the intrinsic dielectric constant of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761